Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 06/13/2022 have been fully considered but they are not persuasive. 
Applicant argues that Fischer fails to suggest stepwisely moving the welding head and Fisher requires the continuous welding of two strips.
However, the limitation “while stepwisely and relatively…” is met by the teaching in Fisher of ultrasonic joining takes place at a plurality of locations of the overlapped portions as a horn shaped as a disc is moved about the overlap region. The word stepwisely does not require that there is space between joint areas or that there must be non-bonded areas between bonded areas.

Applicant argues that the Fisher patent fails to disclose/suggest performing the joining by using a horn with a shape of a disk relative to overlapped portions of the wires held on a flat surface of an anvil.
However, Fiddes is relied upon for this limitation. See rejection below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-6, 8, 11-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
It is requested that applicant point out which part of the specification as originally filed lends support to the claim amendments to claim 2 and 3 and new claims 11 and 12.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otto (US 2009/0298696) in view of Asanasavest (US 5494207) and McNichols (US 6547903) and Miller (US 6382494).
Otto teaches a superconducting wire joining method for joining superconducting wires each having a superconductor layer and a stabilizer layer that contacts the superconducting layer to cover the superconducting layer (layers 260, 262 are stabilizer layers next to the superconductor underneath the respective stabilizer layers; para. 0005, 0045), comprising overlapping the superconducting wires such that the stabilizer layers of the superconductor wires face each other (fig. 2, #260, 262; para. 0047), performing ultrasonic joining relative to overlapped portions of the superconducting wires (para. 0251).
Otto fails to teach that the overlapping of the wires and performing of ultrasonic joining is performed at room temperature.
Otto teaches that the stabilizer layers to be bonded comprises silver (para. 0017).
Asanasavest, however, teaches a method for wire bonding (abstract) wherein products electrical products comprising silver are ultrasonically bonded at room temperature (col. 4, lines 25-45).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the overlapping of the wires and performing of ultrasonic joining is performed at room temperature in Otto because Otto teaches that the stabilizer layers to be bonded comprises silver and Asanasavest teaches a method for wire bonding (abstract) wherein products electrical products comprising silver are ultrasonically bonded at room temperature.
Regarding claims 2 and 11; Otto fails to teach performing the joining at a plurality of locations of the overlapped portions by using a horn relative to the overlapped portions while stepwisely and relatively moving the horn and the overlapped portions with respect to each other.
Miller, however, teaches a method for joining conductive metals together (abstract) wherein the ultrasonic bonding tool is moved to discrete spaces to be bonded (stepwise) makes bonds on individual workpieces at spaced apart rows of workpieces for the purpose maximizing the throughput rate (col. 5, lines 5-45, col. 6, line 55-col. 7, line 10).
McNichols teaches a method for ultrasonic bonding (abstract) wherein bonded regions are spaced apart by separation regions free of ultrasonic bonds (col. 30, lines 25-40).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the ultrasonic bonding tool of Otto moved to discrete spaces to be bonded (stepwise) at spaced apart areas of the workpiece in order to maximize throughput rate as taught by Miller and because McNichols teaches bonded regions are spaced apart by separation regions free of ultrasonic bonds.
Regarding claim 12, Miller teaches that the workpiece is moved with respect to the horn (the workpiece is moved on a conveyer belt; col. 5, lines 5-45).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otto (US 2009/0298696) in view of Asanasavest (US 5494207) and Fisher (US 5942314).
Otto teaches a method as described above in claim 1, but fails to teach performing the joining at a plurality of locations of the overlapped portions. 
Fisher, however, teaches ultrasonically welding foils (abstract) wherein the ultrasonic joining takes place at a plurality of locations of the overlapped portions (the ultrasonic horn shaped as a disc is moved about the overlap region (plurality of locations); col. 4, lines 5-30, fig. 2, #22, 24, 26).
Therefore, it would have been obvious to one of ordinary skill in the art to provide ultrasonic joining in Otto takes place at a plurality of locations of the overlapped portions (the ultrasonic horn shaped as a disc is moved about the overlap region (plurality of locations) in order to provide for a process parameter known in the art as taught by Fisher.
It is noted that the limitation “while stepwisely and relatively…” is met by the teaching in Fisher of ultrasonic joining takes place at a plurality of locations of the overlapped portions as a horn shaped as a disc is moved about the overlap region. The word stepwisely does not require that there is space between joint areas or that there must be non-bonded areas between bonded areas.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otto (US 2009/0298696) in view of Asanasavest (US 5494207) and Fiddes (US 5476208) and Fisher.
Otto teaches a superconducting wire joining method for joining superconducting wires each having a superconductor layer and a stabilizer layer that contacts the superconducting layer to cover the superconducting layer (layers 260, 262 are stabilizer layers next to the superconductor underneath the respective stabilizer layers; para. 0005, 0045), comprising overlapping the superconducting wires such that the stabilizer layers of the superconductor wires face each other (fig. 2, #260, 262; para. 0047), performing ultrasonic joining relative to overlapped portions of the superconducting wires (para. 0251).
Otto fails to teach that the overlapping of the wires and performing of ultrasonic joining is performed at room temperature.
Otto teaches that the stabilizer layers to be bonded comprises silver (para. 0017).
Asanasavest, however, teaches a method for wire bonding (abstract) wherein products electrical products comprising silver are ultrasonically bonded at room temperature (col. 4, lines 25-45).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the overlapping of the wires and performing of ultrasonic joining is performed at room temperature in Otto because Otto teaches that the stabilizer layers to be bonded comprises silver and Asanasavest teaches a method for wire bonding (abstract) wherein products electrical products comprising silver are ultrasonically bonded at room temperature.
Fisher, however, teaches ultrasonically welding foils (abstract) wherein the ultrasonic joining takes place at a plurality of locations of the overlapped portions (the ultrasonic horn shaped as a disc is moved about the overlap region (plurality of locations); col. 4, lines 5-30, fig. 2, #22, 24, 26).
Therefore, it would have been obvious to one of ordinary skill in the art to provide ultrasonic joining in Otto takes place at a plurality of locations of the overlapped portions (the ultrasonic horn shaped as a disc is moved about the overlap region (plurality of locations) in order to provide for a process parameter known in the art as taught by Fisher.
Otto fails to teach performing the joining by using a horn relative to the overlapped portions that have been held by an anvil.
Fiddes, however, teaches a method for forming welded joints on superconducting foils (abstract) wherein the horn is passed over the overlap region which had been positioned over an anvil (flat surface) for the purpose of enabling positioning to the path of the ultrasonic horn (the overlapped portion is sandwiched between the anvil and the horn; col. 6, lines 19-35, fig. 4, #90).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the horn of Otto passed over the overlap region which had been positioned over an anvil in order to enable positioning to the path of the ultrasonic horn as taught by Fiddes.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otto (US 2009/0298696) in view of Asanasavest (US 5494207) and Fiddes (US 5476208) and Miller and McNichols.
Otto teaches a superconducting wire joining method for joining superconducting wires each having a superconductor layer and a stabilizer layer that contacts the superconducting layer to cover the superconducting layer (layers 260, 262 are stabilizer layers next to the superconductor underneath the respective stabilizer layers; para. 0005, 0045), comprising overlapping the superconducting wires such that the stabilizer layers of the superconductor wires face each other (fig. 2, #260, 262; para. 0047), performing ultrasonic joining relative to overlapped portions of the superconducting wires (para. 0251).
Otto fails to teach that the overlapping of the wires and performing of ultrasonic joining is performed at room temperature.
Otto teaches that the stabilizer layers to be bonded comprises silver (para. 0017).
Asanasavest, however, teaches a method for wire bonding (abstract) wherein products electrical products comprising silver are ultrasonically bonded at room temperature (col. 4, lines 25-45).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the overlapping of the wires and performing of ultrasonic joining is performed at room temperature in Otto because Otto teaches that the stabilizer layers to be bonded comprises silver and Asanasavest teaches a method for wire bonding (abstract) wherein products electrical products comprising silver are ultrasonically bonded at room temperature.
Otto fails to teach performing the joining by using a horn relative to the overlapped portions that have been held by an anvil.
Fiddes, however, teaches a method for forming welded joints on superconducting foils (abstract) wherein the horn is passed over the overlap region which had been positioned over an anvil (flat surface) for the purpose of enabling positioning to the path of the ultrasonic horn (the overlapped portion is sandwiched between the anvil and the horn; col. 6, lines 19-35, fig. 4, #90).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the horn of Otto passed over the overlap region which had been positioned over an anvil in order to enable positioning to the path of the ultrasonic horn as taught by Fiddes.

Claim(s) 5, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otto (US 2009/0298696) in view of Asanasavest (US 5494207) and Fiddes (US 5476208) and Fisher and Miller and McNichols.
Otto teaches a method as described in claim 1 above, but fails to teach that the thickness of the horn is larger than that of the overlap.
Fisher teaches that the horn has a thickness of 12.7 mm and the thickness of the of the foil overlap is 268 micrometers (col. 4, lines 5-30; col. 5, lines 20-30).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the thickness of the horn has a larger thickness than that of the overlap in Otto in order to provide a configuration known in the art as taught by Fisher.
Regarding claim 8, Fisher teaches that the horn is in the shape of a disk that is rolled against the overlapping portions (col. 4, lines 5-30, fig. 2, #22, 24, 26).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otto (US 2009/0298696) in view of Asanasavest (US 5494207) and Fiddes (US 5476208) and Martincic (US 5104028) and Miller and McNichols.
	Otto teaches a method as described above in claim 1, but fails to teach at least one of dimensions of the horn and the anvil in a predetermined direction is smaller than a dimension of the overlapped portions in the predetermined direction.
	Martincic, however, teaches a method for ultrasonic welding (abstract) wherein the conductor cable overlap is wider than the anvil (col. 4, lines 9-25).
	Therefore, it would have been obvious to one of ordinary skill in the art to provide the conductor cable overlap of Otto is wider than the anvil in order to provide a configuration known in the art as taught by Martincic.

Claim 4, 5, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otto (US 2009/0298696) in view of Asanasavest (US 5494207) and Fiddes (US 5476208) and Fisher.
Otto teaches a superconducting wire joining method for joining superconducting wires each having a superconductor layer and a stabilizer layer that contacts the superconducting layer to cover the superconducting layer (layers 260, 262 are stabilizer layers next to the superconductor underneath the respective stabilizer layers; para. 0005, 0045), comprising overlapping the superconducting wires such that the stabilizer layers of the superconductor wires face each other (fig. 2, #260, 262; para. 0047), performing ultrasonic joining relative to overlapped portions of the superconducting wires (para. 0251).
Otto fails to teach that the overlapping of the wires and performing of ultrasonic joining is performed at room temperature.
Otto teaches that the stabilizer layers to be bonded comprises silver (para. 0017).
Asanasavest, however, teaches a method for wire bonding (abstract) wherein products electrical products comprising silver are ultrasonically bonded at room temperature (col. 4, lines 25-45).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the overlapping of the wires and performing of ultrasonic joining is performed at room temperature in Otto because Otto teaches that the stabilizer layers to be bonded comprises silver and Asanasavest teaches a method for wire bonding (abstract) wherein products electrical products comprising silver are ultrasonically bonded at room temperature.
Fisher, however, teaches ultrasonically welding foils (abstract) wherein the ultrasonic joining takes place at a plurality of locations of the overlapped portions (the ultrasonic horn shaped as a disc is moved about the overlap region (plurality of locations); col. 4, lines 5-30, fig. 2, #22, 24, 26).
Therefore, it would have been obvious to one of ordinary skill in the art to provide ultrasonic joining in Otto takes place at a plurality of locations of the overlapped portions (the ultrasonic horn shaped as a disc is moved about the overlap region (plurality of locations) in order to provide for a process parameter known in the art as taught by Fisher.
Otto fails to teach performing the joining by using a horn relative to the overlapped portions that have been held by an anvil.
Fiddes, however, teaches a method for forming welded joints on superconducting foils (abstract) wherein the horn is passed over the overlap region which had been positioned over an anvil (flat surface) for the purpose of enabling positioning to the path of the ultrasonic horn (the overlapped portion is sandwiched between the anvil and the horn; col. 6, lines 19-35, fig. 4, #90).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the horn of Otto passed over the overlap region which had been positioned over an anvil in order to enable positioning to the path of the ultrasonic horn as taught by Fiddes.
Regarding claim 5, Fisher teaches that the horn has a thickness of 12.7 mm and the thickness of the of the foil overlap is 268 micrometers (col. 4, lines 5-30; col. 5, lines 20-30).
Regarding claim 8, Fisher teaches that the horn is in the shape of a disk that is rolled against the overlapping portions (col. 4, lines 5-30, fig. 2, #22, 24, 26).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otto (US 2009/0298696) in view of Asanasavest (US 5494207) and Fiddes (US 5476208) and Martincic (US 5104028) and Fisher.
	Otto teaches a method as described above in claim 1, but fails to teach at least one of dimensions of the horn and the anvil in a predetermined direction is smaller than a dimension of the overlapped portions in the predetermined direction.
	Martincic, however, teaches a method for ultrasonic welding (abstract) wherein the conductor cable overlap is wider than the anvil (col. 4, lines 9-25).
	Therefore, it would have been obvious to one of ordinary skill in the art to provide the conductor cable overlap of Otto is wider than the anvil in order to provide a configuration known in the art as taught by Martincic.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A WARTALOWICZ whose telephone number is (571)272-5957. The examiner can normally be reached Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735